Citation Nr: 0931150	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include generalized anxiety disorder (GAD) with depression 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for a 
nervous condition, including GAD with depression and PTSD.

The Veteran presented testimony before the RO in March 2004.  
The transcript has been obtained and associated with the 
claims folder.

This matter was last before the Board in January 2006.  After 
determining that the Veteran had submitted new and material 
evidence warranting the reopening of his claim, the Board 
remanded the appeal for further development.  Such 
development including conducting a VA examination to 
determine whether the Veteran's mental disability is service-
connected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To fully comply with the Board's January 
2006 Remand Order and to provide an adequate VA examination.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Upon a review of the file, the Board has determined that the 
VA examinations conducted in September 2008 are inadequate.  
The record shows that the Veteran was provided VA psychiatric 
examinations in September 2008.  The report of a September 
27, 2008 examination indicates that an examination had been 
conducted on September 11, 2008, but that portions of that 
examination were deemed inadequate due to the Veteran's 
refusal to sufficiently participate.  The two examinations 
were supposedly merged into one report.  

However, on closer scrutiny, it appears that the wrong 
reports were merged.  Specifically, the report includes the 
findings of a September 23, 2008 examination rather than the 
findings of the September 11, 2008 examination.  Moreover, it 
is rather apparent that the September 11 examination report 
pertains to a different veteran.  The record shows that the 
Veteran was born in November 1947 and that he served from 
1967-1969 in Vietnam, but information contained in the 
Veteran's September 23 examination report, which is listed 
under the Veteran's  name and claim number, references him 
being 24 years old and serving in Iraq between August 2002 
and August 2005.  The Board cannot determine the adequacy of 
the examination if facially inaccurate information appears to 
have been considered.  The AMC's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board notes that the Veteran appears to be in 
receipt of Social Security disability benefits.  There is 
also an indication that the Veteran receives ongoing 
treatment through the Indianapolis VA Medical Center (VAMC).  
Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security 
Administration (SSA) decision awarding 
the Veteran disability benefits and any 
records the SSA considered in making that 
decision.  Any negative development 
should be included in the claims file.  



2.  Obtain a complete copy of the 
Veteran's inpatient and outpatient 
records from the Indianapolis VAMC since 
April 2004.  Any negative development 
should be included in the claims file.

3.  The Veteran should be scheduled for a 
psychiatric examination to determine the 
etiology of any mental disabilities, 
including PTSD.  The claims files must be 
provided to the examiner for review.  Any 
tests or studies deemed necessary should 
be accomplished.  

Additionally, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not, i.e., a 50 
percent or greater degree of probability, 
that the Veteran's PTSD is related to the 
verified stressor(s) that incurred during 
service.  A rationale should be provided 
for all opinions expressed.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  In light of the 
facially inaccurate information contained 
in the September 2008 VA examinations, 
such examinations may not be considered 
in making a determination by the AMC.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


